DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/04/2021 has been entered.
Examiner’s Note
An examiner’s suggested amendment of claims 1, 6 and 15 which appeared to place the application in a condition for allowance was discussed with applicant’s representative, Lynne Wang (Reg. No.74,876), on 01/22/202. However, the discussed amendment was declined by the Applicant.  

Response to Arguments
Applicant’s arguments, filed on 01/04/2021, with respect to the rejection(s) of claim(s) 1, 6 and 15 under 35 USC 102 and 103 have been fully considered and are persuasive because claims have been amended to overcome the current rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a new prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takano US 2012/0307300 A1 in view of Tokiwa et al. US 2018/0198930 A1 (hereinafter referred to as Tokiwa), and further in view of Nakatani US 2017/0262907 A1.

With respect to claim 1, Takano discloses an electronic device (fig.2, image input apparatus 102) comprising: 
      a communication unit (fig.2, network I/F 205); 
      a processing unit (fig.2, CPU 202) that controls the communication unit (¶ 0037, ¶ 0038 and ¶ 0041) (Note: CPU 202 controls the whole operations of the image input apparatus 102, wherein the CPU 202 is able to communicate with the information processing apparatus 101 via the network I/F 205); and 
      an image reading unit (fig.2, scanning unit 211), wherein
          the communication unit receives a scan start request from a browser (fig.4A, web browser 133), the scan start request comprising a predetermined URL associated with a scan process (fig.4B, ¶ 0060-¶ 0062, fig.10 and ¶ 0081) (Note: the image input apparatus 102 executes a scan operation (reading of original by the scanning unit 211) 
           the browser (fig.4A, web browser 133) being configured to communicate with a server system (figs.4A-B) (Note: the web browser 133 being configured to communicate with a server 103), and 
         in response to receiving the scan start request, the processing unit 
               causes the image reading unit to start the scan process (¶ 0062) (Note: the image input apparatus 102 executes a scan operation (reading of original by the scanning unit 211) when a scan job command is received from a web browser 133 of the information processing apparatus 101), and 
               causes the communication unit to transmit scan data acquired by the image reading unit to the server system (fig.4B, S245 and ¶ 0063) (Note: the image input apparatus 102 directly transmits the generated image to the destination URL of the server 103).
     Takano fails to explicitly disclose wherein the electronic device provides a first web application programming interface (web API), scan start request comprising a predetermined URL associated with a scan process of the first web API; and the processing unit causes the communication unit to transmit a current status of the scan process to the browser, which in turn transmits the current status of the scan process to the server system, the current status including a number of pages that have been scanned for the scan process currently.
(fig.1, MFP 10) provides a first web application programming interface (web API) (¶ 0053-¶ 0054) (Note: the reference discloses a web application on the web browser 12 installed in the MFP 10), and 
    the scan start request comprising a predetermined URL associated with a scan process of the first web API (figs.6, 9, ¶ 0070-0071 and ¶ 0081) (Note: the scan settings (of request) includes a specified URL associated with the scan process of the web application).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the image input apparatus of Takano with a MFP that provides a web application programming interface (web API), and the scan start request comprising a predetermined URL associated with a scan process of the web API as taught by Tokiwa for the advantages of providing a technique for facilitating development of an application that uses a function specific to an input/output device (see Tokiwa, [0006]).
    Takano in view of Tokiwa fails to disclose the processing unit causes the communication unit to transmit a current status of the scan process to the browser, which in turn transmits the current status of the scan process to the server system, the current status including a number of pages that have been scanned for the scan process currently.
      However, in the same field of endeavor of electronic device art, Nakatani discloses the processing unit causes the communication unit to transmit a current status of the scan process to the browser, which in turn transmits the current status of the scan (¶ 0024-¶ 0025 and ¶ 0029-¶ 0031) (Note: the reference discloses an information processing apparatus 100 communicates with the information collection server 180 and the image processing apparatus 190 using a user interface with a browser function; wherein the information processing apparatus 100 collects use information from the image processing apparatus and transmits it to the information collection server 180, and wherein the use information is a number of scanned sheets).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Takano in view of Tokiwa with the teachings of Nakatani wherein the processing unit causes the communication unit to transmit a current status of the scan process to the browser, which in turn transmits the current status of the scan process to the server system, the current status including a number of pages that have been scanned for the scan process currently. The motivation/suggestion for doing so would have been to provide a scanning system capable of charging a user for a scan process.

With respect to claim 2, Takano in view of Tokiwa and Nakatani discloses the electronic device according to claim 1. Takano further discloses wherein the communication unit transmits the scan data directly to the server system (fig.4B, S245 and ¶ 0063) (Note: the image input apparatus 102 directly transmits the generated image to the destination URL of the server 103). 

With respect to claim 3, Takano in view of Tokiwa and Nakatani discloses the electronic device according to claim 1. Takano further discloses wherein the communication unit transmits the scan data to the server system via the web browser (¶ 0056, ¶ 0058, and ¶ 0120-¶ 0121) (Note: the image input apparatus 102 transmits the image information to the scan script 328 currently executed by the information processing apparatus 101 that transfers the image information to the server by the scan script 328; wherein the scan script 328 is downloaded to the web browser 133 of the information processing apparatus 101).
 
With respect to claim 4, Takano in view of Tokiwa and Nakatani discloses the electronic device according to claim 3. Takano further discloses wherein the communication unit transmits the scan data to the web browser as a response to an invocation of the first API for scan start request (¶ 0056, ¶ 0058, and ¶ 0120-¶ 0121) (Note: the image input apparatus 102 transmits the image information to the scan script 328 currently executed by the information processing apparatus 101 that transfers the image information to the server by the scan script 328 in response to a request to the image input apparatus to transmit the image information to the server 103 via the information processing apparatus 101).
Tokiwa discloses the electronic device provides a web API (¶ 0070-0071 and ¶ 0081).
The same motivation provided for claim 1 is applicable herein.

With respect to claim 5, Takano in view of Tokiwa discloses the electronic device according to claim 3. Takano discloses wherein the communication unit transmits the (¶ 0056, ¶ 0058, and ¶ 0120-¶ 0121) (Note: the image input apparatus 102 transmits the image information to the scan script 328 currently executed by the information processing apparatus 101 that transfers the image information to the server by the scan script 328 in response to a request to the image input apparatus to transmit the image information to the server 103 via the information processing apparatus 101. Thus, one of ordinary skill in the art would understand that by performing such a scan operation type for a second time, the scan data would be transmitted to the web browser as a response to an invocation of the API for scan data request after the API for scan start request is invoked). 
Tokiwa discloses the electronic device provides a web API (¶ 0070-0071 and ¶ 0081).
The same motivation provided for claim 1 is applicable herein.

With respect to claim 14, Takano in view of Tokiwa and Nakatani discloses the electronic device according to claim 1. Takano further discloses wherein the processing unit invokes a process of the web browser (¶ 0120, ¶ 0128-¶ 0130) (Note: the CPU 202 determines the transmission route of the image information, and transmits the image information to the scan script 328 currently executed by the information processing apparatus 101).

With respect to claim 15, Takano discloses an image reading method comprising: 
(fig.4A, web browser 133), the scan start request comprising a first predetermined URL associated with a scan process, [[and the print request comprising a second predetermined URL associated with a print process of the third web API]] (fig.4B, ¶ 0060-¶ 0062, fig.10 and ¶ 0081) (Note: the image input apparatus 102 executes a scan operation (reading of original by the scanning unit 211) when a scan job command is received from a web browser 133 of the information processing apparatus 101, wherein the scan job command includes a URL that identifies a preservation destination), and 
        the browser (fig.4A, web browser 133) being configured to communicate with a server system (figs.4A-B) (Note: the web browser 133 being configured to communicate with a server 103); and 
           in response to receiving the scan start request [[or the print request]], performing the scan process [[or the print process]] at the electronic device (¶ 0062) (Note: the image input apparatus 102 executes a scan operation (reading of original by the scanning unit 211) when a scan job command is received from a web browser 133 of the information processing apparatus 101), wherein 
            the scan process is a process for transmitting scan data acquired by an image reading unit of the electronic device to the server system, [[and the print process is a process for acquiring print data to perform printing by performing either one of a process for transmitting print data from the web browser to the electronic device in an invocation of the third web API for print request5 of 12Application No.16/691034 Amendment "A" dated August 18, 2020orReply to Non-Final Office Action dated June 12, 2020 process for requesting print data from the electronic device to the server system in accordance with an invocation of the third web  (fig.4B, S245 and ¶ 0063) (Note: the image input apparatus 102 directly transmits the generated image to the destination URL of the server 103).
    Takano fails to explicitly disclose providing a first web application programming interface (web API) [[or a third web API]] by an electronic device, the scan start request comprising a predetermined URL associated with a scan process of the first web API, and transmitting a current status of [[the print process or]] the scan process to the web browser, which in turn transmits the current status of [[the print process or]] the scan process to the server system, the current status of [[the print process or]] the scan process including a number of pages that have been [[printed or]] scanned for [[the print process or]] the scan process currently.
     However, in the same field of endeavor of electronic device art, Tokiwa discloses providing a first web application programming interface (web API) [[or a third web API]] by an electronic device (¶ 0053-¶ 0054) (Note: the reference discloses a web application on the web browser 12 installed in the MFP 10), and 
    the scan start request comprising a predetermined URL associated with a scan process of the first web API (figs.6, 9, ¶ 0070-0071 and ¶ 0081) (Note: the scan settings (of request) includes a specified URL associated with the scan process of the web application).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading method of Takano to include a web application programming interface (web API) provided by an electronic device, and wherein the scan start request comprising a predetermined URL associated with a scan process of the web API as taught by Tokiwa see Tokiwa, [0006]).
    Takano in view of Tokiwa fails to disclose transmitting a current status of [[the print process or]] the scan process to the web browser, which in turn transmits the current status of [[the print process or]] the scan process to the server system, the current status of [[the print process or]] the scan process including a number of pages that have been [[printed or]] scanned for [[the print process or]] the scan process currently.
     However, in the same field of endeavor of electronic device art, Nakatani discloses transmitting a current status of [[the print process or]] the scan process to the web browser, which in turn transmits the current status of [[the print process or]] the scan process to the server system, the current status of [[the print process or]] the scan process including a number of pages that have been [[printed or]] scanned for [[the print process or]] the scan process currently (¶ 0024-¶ 0025 and ¶ 0029-¶ 0031) (Note: the reference discloses an information processing apparatus 100 communicates with the information collection server 180 and the image processing apparatus 190 using a user interface with a browser function; wherein the information processing apparatus 100 collects use information from the image processing apparatus and transmits it to the information collection server 180, and wherein the use information is a number of scanned sheets).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the image reading method of Takano in view of Tokiwa with transmitting a current status of the scan process to the web browser, which in turn transmits the current status of the scan .

7.    Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Tokiwa and Nakatani, and further in view of  Sugaya et al. US 2015/0324159 A1 (hereinafter referred to as Sugaya).

With respect to claim 9, Takano in view of Tokiwa and Nakatani discloses the electronic device according to claim 1, except wherein the communication unit transmits status information on the electronic device back to the web browser as a response to an invocation of a fourth web API for status information request when the fourth web API status for information request provided by the electronic device is invoked by a process of the web browser. 
      However, in the same field of endeavor of electronic device art, Sugaya discloses a concept wherein the communication unit transmits status information on the electronic device back to the web browser as a response to an invocation of a fourth web API for status information request when the fourth web API for status information request provided by the electronic device is invoked by a process of the web browser (¶ 0133, ¶ 0136 and ¶ 0139) (Note: the MFP transmits its status information to the Web browser of the mobile terminal as a response to an invocation of a web application for status information request provided by the MFP).


With respect to claim 12, Takano in view of Tokiwa and Nakatani discloses the electronic device according to claim 1. Nakatani discloses the status information is information indicating a number of scans in the image reading unit (¶ 0024-¶ 0025 and ¶ 0029-¶ 0031) (Note: the reference discloses an information processing apparatus 100 communicates with the information collection server 180 and the image processing apparatus 190 using a user interface with a browser function; wherein the information processing apparatus 100 collects use information from the image processing apparatus and transmits it to the information collection server 180, and wherein the use information is a number of scanned sheets).
The same motivation provided for claim 1 is applicable herein.
     Takano in view of Tokiwa and Nakatani fails to disclose wherein the communication unit transmits status information on the electronic device back to the web browser as a response to an invocation of a fourth web API for status information request when the fourth web API for status information request provided by the electronic device is invoked by a process of the web browser. 
     However, in the same field of endeavor of electronic device art, Sugaya discloses a concept wherein the communication unit transmits status information on the electronic  (¶ 0133, ¶ 0136 and ¶ 0139) (Note: the MFP transmits its status information to the Web browser of the mobile terminal as a response to an invocation of a web application for status information request provided by the MFP).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Takano in view of Tokiwa and Nakatani with the teachings of Sugaya for the advantages of allowing the web browser to monitor status information transmission from the electronic device.

8.    Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Tokiwa, Nakatani and Sugaya, and further in view of Allen et al. US 2004/0143651A1 (hereinafter referred to as Allen).

With respect to claim 10, Takano in view of Tokiwa, Nakatani and Sugaya discloses the electronic device according to claim 9, except wherein the processing unit performs a process for notifying the web browser of a status change when the status change of the electronic device is detected.
    However, in the same field of endeavor of electronic device art, Allen discloses a concept wherein the processing unit performs a process for notifying the web browser of a status change when the status change of the electronic device is detected (¶ 0026, ¶ 0029 and ¶ 0038-¶ 0041) (Note: when a change is made to the printer, the client is notified of the change by the printer).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Takano in view of Tokiwa, Nakatani and Sugaya with the teachings of Allen for the advantages of reducing the processing load on the client device and the communication between the web servers does not consume resources when the communication link is inactive (see Allen, [0040]).

9.    Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takano in view of Tokiwa, Nakatani and Sugaya, and further in view of Hosoda et al. US 2017/0310849 A1 (hereinafter referred to as Hosoda).

With respect to claim 11, Takano in view of Tokiwa, Nakatani and Sugaya discloses the electronic device according to claim 9. Takano discloses wherein the server system is an authentication server that performs authentication in accordance with communication with the web browser (¶ 0061) (Note: the server 103 holds a unique authentication ID for authenticating the transmitting source of an image).
    Takano in view of Tokiwa, Nakatani and Sugaya fail to disclose the communication unit transmits information associated with the user authentication back to the web browser as a response to an invocation of the fourth web API for status information request when user authentication information is received.

(fig.9 and ¶ 0152-¶ 0155) (Note: the MFP transmits maintenance information (status information on the electronic device) to the Web browser of the mobile terminal as a response to an invocation of a web API when user authentication information is received).
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Takano in view of Tokiwa, Nakatani and Sugaya with the teachings of Hosoda for the advantages of preventing unauthorized access to the electronic device.
     Takano in view of Tokiwa, Nakatani, Sugaya and Hosoda fails to explicitly disclose a server that performs user authentication.
     However, a server that performs user authentication is well known in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to replace the server of Takano in view of Tokiwa, Nakatani, Sugaya and Hosoda with a server that performs user authentication for the advantages of preventing unauthorized user access to the electronic device.

10.     Claims 6, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa US 2013/0003115 A1 in view of Yun US 20050270564 A1.
With respect to claim 6, Uchikawa discloses an electronic device (fig.2, printer 102) comprising: 
a communication unit (fig.2, network interface card (NIC) 219); 
a processing unit (fig.2, CPU 210) that controls the communication unit (¶ 0049) (Note: CPU 210 controls the overall apparatus, that is, systematically controls access to various devices connected to a system bus 218); and 
a printing unit (fig.6, image forming unit 603), wherein 
         the electronic device provides a third web application programming interface (web API) (figs.3, 4B and ¶ 0075) (Note: the printer 102 provides a pull-print application that exchanges with a web browser 301 and a web server 100. Thus, the printer provides a web application programming interface), 
          the communication unit receives a print request from a browser (fig.3, web browser 301), the print request comprising a predetermined URL associated with a print process of the third web API (¶ 0091-¶ 0093) (Note: the Web browser 301 on the client terminal 101 issues a pull-print request to the printer 102 via the pull-print application, wherein the printer 102 acquires print data from its URL designated in the pull-print request. Thus, the print request comprising a predetermined URL associated with a print process of the pull-print application), and 
          the browser (fig.3, web browser 301) being configured to communicate with a server system (fig.3, print server 100) that accumulates print data (fig.3, ¶ 0058 and ¶ 0061) (Note: the web browser 301 is configured to communicate with the print server 100 that manages document data in a storage 307 as print data), 
(¶ 0093) (Note: the printer 102 acquires print data from its URL designated in the pull-print request in response to the print instruction and executes print processing).
      Uchikawa fails to disclose in response to receiving the print request, the processing unit causes the communication unit to transmit a current status of the print process to the browser, which in turn transmits the current status of the print process to the server system, the current status including a number of pages that have been printed for the print process currently.
      However, in the same field of endeavor of electronic device art, Yun discloses in response to receiving the print request, the processing unit causes the communication unit to transmit a current status of the print process to the browser, which in turn transmits the current status of the print process to the server system, the current status including a number of pages that have been printed for the print process currently (¶ 0056-¶ 0058) (Note: the printer 120 receives and prints the printing file from the mobile terminal 110 (browser) that can access a web page. The printer 120 also generates printing information relating to the printout, that is, printing information relating to the number of sheets of the printout, the amount of ink or toner being consumed, and the printing rate according to printing errors occurring during the printing job in the form of a file (current status of the print process), and transmits the generated file to the mobile terminal 110 (browser) which forwards the printing information from the printer 120 to the ASP server 140) 
see Yun, [0003]).
      
With respect to claim 8, Uchikawa in view of Yun discloses the electronic device according to claim 6. Uchikawa discloses wherein the communication unit receives the print data as a response to an acquisition request after transmitting the acquisition request for the print data to the server system in accordance with the third web API for print request (fig.5, F109-F110 and ¶ 0091-¶ 0093) (Note: the printer 102 acquires print data from the print server 100 after the Web browser 301 on the client terminal 101 issues a pull-print request to the printer 102 via the pull-print application).

With respect to claim 15, Uchikawa discloses an image reading method comprising: providing [[a first web application programming interface (web API) or]] a third web API by an electronic device (figs.3, 4B and ¶ 0075) (Note: the printer 102 provides a pull-
receiving [[a scan start request or]] a print request from a browser (fig.3, web browser 301), [[the scan start request comprising a first predetermined URL associated with a scan process of the first web API, and]] the print request comprising a second predetermined URL associated with a print process of the third web API (¶ 0091-¶ 0093) (Note: the Web browser 301 on the client terminal 101 issues a pull-print request to the printer 102 via the pull-print application, wherein the printer 102 acquires print data from its URL designated in the pull-print request. Thus, the print request comprising a predetermined URL associated with a print process of the pull-print application), and 
the browser (fig.3, web browser 301) being configured to communicate with a server system (fig.3 and ¶ 0061) (Note: the web browser 301 is configured to communicate with the print server 100); and 
        in response to receiving [[the scan start request or]] the print request, performing [[the scan process or]] the print process at the electronic device (¶ 0093) (Note: the printer 102 acquires print data from its URL designated in the pull-print request in response to the print instruction and executes print processing), wherein 
             [[the scan process is a process for transmitting scan data acquired by an image reading unit of the electronic device to the server system, and]] 
             the print process is a process for acquiring print data to perform printing by performing either one of a process for transmitting print data from the web browser to the electronic device in an invocation of the third web API for print request5 of 12Application No.16/691034 Amendment "A" dated August 18, 2020Reply to Non-Final Office Action dated June 12, 2020or a process (fig.5, F109-F110 and ¶ 0091-¶ 0093) (Note: the printer 102 acquires print data from the print server 100 after the Web browser 301 on the client terminal 101 issues a pull-print request to the printer 102 via the pull-print application).
     Uchikawa fails to disclose in response to receiving the scan start request or the print request, transmitting a current status of the print process or the scan process to the web browser, which in turn transmits the current status of the print process or the scan process to the server system, the current status of the print process or the scan process including a number of pages that have been printed or scanned for the print process or the scan process currently.
      However, in the same field of endeavor of electronic device art, Yun discloses in response to receiving [[the scan start request or]] the print request, transmitting a current status of the print process [[or the scan process]] to the web browser, which in turn transmits the current status of the print process [[or the scan process]] to the server system, the current status of the print process [[or the scan process]] including a number of pages that have been printed [[or scanned]] for the print process [[or the scan process]] currently (¶ 0056-¶ 0058) (Note: the printer 120 receives and prints the printing file from the mobile terminal 110 (browser) that can access a web page. The printer 120 also generates printing information relating to the printout, that is, printing information relating to the number of sheets of the printout, the amount of ink or toner being consumed, and the printing rate according to printing errors occurring during the printing job in the form of a file (current status of the print process), and transmits 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Uchikawa with the teachings of Yun wherein in response to receiving the print request, the processing unit causes the communication unit to transmit a current status of the print process to the browser, which in turn transmits the current status of the print process to the server system, the current status including a number of pages that have been printed for the print process currently. The motivation/suggestion for doing so would have been to provide a printing system capable of charging a printing cost by means of a communication function of a mobile terminal without having to connect an image forming apparatus to a charging server via a network (see Yun, [0003]).
      
11.    Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa in view of Yun and further in view of Nakagawa US 2012/0026548 A1.

With respect to claim 7, Uchikawa in view of Yun discloses the electronic device according to claim 6, except wherein the communication unit receives, from the web browser, the print data acquired from the server system by the web browser on accepting an invocation of the third web API for print request by the web browser. 
    However, in the same field of endeavor of electronic device art, Nakagawa discloses a concept wherein the communication unit receives, from the web browser, the print data acquired from the server system by the web browser on accepting an invocation of (¶ 0010) (Note: an information processing apparatus including a Web browser receives print data from an application server and transmits it to a printer).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Uchikawa in view of Yun with the teachings of Nakagawa wherein the communication unit receives, from the web browser, the print data acquired from the server system by the web browser on accepting an invocation of the web API for print request by the web browser for the advantages of transmitting data received from Web application to a printer without involving a printer driver to realize printing (see Nakagawa, [0009]).

12.     Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Uchikawa in view of Yun and further in view of Sugaya et al. US 2015/0324159 A1 (hereinafter referred to as Sugaya).

With respect to claim 13, Uchikawa in view of Yun discloses the electronic device according to claim 6. Yun discloses wherein the communication unit transmits status information on the electronic device back to the web browser and the status information is information indicating a number of printed sheets or the number of printed pages in the printing unit (¶ 0058) (Note: the printer 120 generates printing information relating to the printout, that is, printing information relating to the number of sheets of the printout, the amount of ink or toner being consumed, and the printing rate according to 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Uchikawa with the teachings of Yun wherein the communication unit transmits status information on the electronic device back to the web browser and the status information is information indicating a number of printed sheets or the number of printed pages in the printing unit. The motivation/suggestion for doing so would have been to provide a printing system capable of charging a printing cost by means of a communication function of a mobile terminal without having to connect an image forming apparatus to a charging server via a network (see Yun, [0003]). 
    Uchikawa in view of Yun does not disclose wherein the communication unit transmits status information on the electronic device back to the web browser as a response to an invocation of a fourth web API for status information request when the fourth web API for status information request provided by the electronic device is invoked by a process of the web browser.
      However, in the same field of endeavor of electronic device art, Sugaya discloses a concept wherein the communication unit transmits status information on the electronic device back to the web browser as a response to an invocation of a fourth web API for status information request when the fourth web API for status information request provided by the electronic device is invoked by a process of the web browser (¶ 0133, ¶ 0136 and ¶ 0139) (Note: the MFP transmits its status information to the Web browser 
    Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention by the applicant to modify the electronic device of Uchikawa with the teachings of Sugaya for the advantages of allowing the web browser to monitor status information transmission from the electronic device.

Conclusion
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675